Mr. Justice Todd, Jr.,
dissenting.
I dissent. I consider that the testimony of the witness Daniel Ortiz Figueroa is insufficient in law to corroborate the testimony of Alejandro Núñez, the accomplice, in such a manner as to establish satisfactorily that appellant herein was the owner of a boli-pool game. In my opinion, the testimony of Ortiz did not connect the appellant, either clearly or in any other manner, with the operation as owner of a boli-pool game, regardless of the necessary elements to show how such operation is handled, which operation is not proved either.